Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 29, 2019

                                       No. 04-19-00357-CR

                                        Marcus IDROGO,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. 16-07-159-CRW
                         Honorable Russell Wilson, Judge Presiding


                                         ORDER
        The reporter’s record was due in this case on July 22, 2019, but has not been filed. The
docketing statement notes the reporter’s record was not requested. The docketing statement
further notes appellant has not filed an affidavit of indigency.

       The court reporter is responsible for preparing the reporter’s record if “the appellant has
requested that the reporter’s record be prepared” and “the party responsible for paying for the
preparation of the reporter’s record has paid the reporter’s fee, or has made satisfactory
arrangements with the reporter to pay the fee, or is entitled to appeal without paying the fee.”
TEX. R. APP. P. 35.3(b).

       We therefore order counsel for appellant, Nohl Bryant, to respond to this order within 10
days with proof that appellant has properly requested and paid for the reporter’s record. If
appellant fails to provide such proof by the date ordered, appellant’s brief will be due September
17, 2019 and the court will only consider those issues or points raised in appellant’s brief that do
not require a reporter’s record for a decision. See id. R. 37.3(c).



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court